Citation Nr: 1645728	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected degenerative arthritis of the acromioclavicular joint of the left shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in October 2010 and September 2014.  In its October 2010 rating decision, the RO granted service connection and a 10 percent rating for degenerative arthritis of the acromioclavicular (AC) joint of the left shoulder; the Veteran appealed for a higher initial rating.  In a September 2014 rating decision, the RO denied an increase in a noncompensable rating for service-connected bilateral hearing loss.

A hearing was held in July 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board notes that the Veteran has filed notices of disagreement at the RO concerning other issues as shown in the electronic claims file (VBMS).  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notices of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and these other issues presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for higher ratings for the service-connected degenerative arthritis of the AC joint of the left shoulder and bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A review of the claims file reflects that the Veteran's bilateral hearing loss was most recently evaluated at a July 2014 VA examination, and his left shoulder was examined in August 2010.  The Veteran's left shoulder was also examined during a December 2015 VA examination of the cervical spine and upper extremities.  This examination report has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).

At his July 2016 Board hearing, the Veteran contended that his bilateral hearing loss and left shoulder arthritis had worsened since his last VA compensation examinations of these disabilities.  This case must be remanded for VA compensation examinations to determine the current level of severity of these service-connected disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  The Board notes further that the Board has recently held in Correia v. McDonald that a pain assessment in an examination in order for examination of a joint to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and non-weight-bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  Reexamination of the left shoulder should address the factors outlined in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016); see also 38 C.F.R. § 4.59.

Further, the Veteran testified that he underwent a magnetic resonance imaging (MRI) of his left shoulder in May 2016.  A report of this relevant study is not on file and must be obtained, along with ongoing medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the left shoulder disability, the Board notes that during the pendency of this appeal, the AOJ has established service connection for "degenerative radiculopathy" of the left upper extremity as secondary to a service-connected cervical spine disability, rated as 20 percent disabling.  The rating for this disability is not before the Board.  Governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  When evaluating the left shoulder arthritis disability, the VA examiner should be asked to distinguish between the symptoms of these two service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain updated relevant VA or private medical records relating to treatment or evaluation of a left shoulder disability and bilateral hearing loss.

In particular, attempt to obtain a copy of a May 2016 MRI scan of the left shoulder.

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected degenerative arthritis of the AC joint of the left shoulder.  This includes, but is not limited to, determining range of motion, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is dislocation, instability, ankylosis, etc.  All necessary tests should be conducted and all clinical findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner should attempt to distinguish between symptoms of arthritis of the left AC joint, and symptoms of radiculopathy of the left upper extremity.

The examination must include testing of the left shoulder joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is not required to provide range of motion testing of the opposite joint (right shoulder) as it is not considered undamaged (diagnosis of degenerative radiculopathy of the right upper extremity).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected bilateral hearing loss.  All necessary tests should be conducted and all clinical findings should be reported in detail.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then, the Veteran's claims for increased ratings should be readjudicated based on the entirety of the evidence, including all of the additional evidence associated with the electronic file since the statements of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






